UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7217



LESLIE DEVON,

                                            Plaintiff - Appellant,

          versus

RONALD MOATS; SERGEANT GROVE; OFFICER BREWER,
All of Roxbury Correctional Institution; HEAR-
ING OFFICER DUSING,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
95-3568-PJM)

Submitted:   February 13, 1997         Decided:     February 26, 1997

Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Leslie Devon, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Glenn T. Marrow, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and orders and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Devon v. Moats, No.
CA-95-3568-PJM (D. Md. June 25 & Aug. 12, 1996). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2